Citation Nr: 1203798	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  In his May 2007 application, the Veteran reported service ending in January 1974.  While this date span was noted in correspondences to the National Personnel Records Center (NPRC), there has been no corroboration of active service subsequent to December 1969.  Rather, the Veteran's DD Form 214 lists January 1974 as the terminal date of reserve service.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claimed residuals of cold exposure did not begin in service, have not existed continuously since service, and are not shown to be otherwise related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold exposure are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran fully adequate pre-adjudication notice, compliant with 38 C.F.R. § 3.159(c) and Dingess, by a letter dated in November 2007.  

VA has obtained service treatment records and assisted the Veteran in obtaining evidence, including Social Security Administration (SSA) and VA treatment records.  The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed residuals of cold injury.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  This standard is not met in the present case because, as discussed below, there is no competent and credible evidence that the claimed disability may be associated with military service.  
	
All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and he is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Veteran is seeking service connection for a disability characterized by pain and numbness in his extremities.  He contends that this condition results from a cold injury he suffered in service when he took part in a six-week-long exercise that involved constant exposure to subzero temperatures with only pup tents for shelter.  Alternatively, he asserts that he suffered cold injury and pneumonia as a result of standing evening guard duty and working on the flight line in winter.  He states that he was hospitalized for seven days to recuperate from his injury.  

Service treatment records are silent for any hospitalizations or other treatment for a cold injury.  The December 2009 separation Report of Medical History indicates that the Veteran denied all symptoms, except for a history of scarlet fever.  The corresponding separation examination report is negative for any disorders as well.

The claims file contains medical evidence reflecting that the Veteran has intermittently complained of pain and numbness in his legs.  Specifically, he reported pain in the veins of his calves bilaterally in July 2002.  VA treatment records indicate that restless leg syndrome was diagnosed in October 2002, although there was no numbness, weakness, or tingling in his legs at that time.  In January 2003, a state examiner found no musculoskeletal or neurological abnormalities of the Veteran's lower extremities.  He suggested that "infrequent numbness in the lower extremities" was caused by a brain tumor that had been removed the previous year.  An electromyogram of the lower extremities in February 2003 was "essentially negative," and the upper and lower extremities were neurologically normal in September 2008.  

The Veteran has submitted a September 2007 letter from a A.F., M.D., a private physician, who reported that arterial testing of the Veteran's upper and lower extremities was within normal limits and there was no arterial insufficiency of the arms or legs.  The doctor concluded that the etiology of the Veteran's symptoms was more likely than not cold exposure, since they "occurred shortly after his exposure to cold."  The doctor, however, did not specify when that cold exposure occurred, i.e., during or after service.

In this case, there is no competent evidence relating any current disorders back to service and a cold injury therein.  The aforementioned September 2007 private doctor's letter does not support the Veteran's claim for two reasons.  First, the doctor did not actually find any evidence of a current disability.  Second, to the extent that the Veteran's symptoms were acknowledged, the doctor related such symptoms to cold exposure but did not indicate the time frame of such cold exposure.  It is not clear from this report whether the Veteran reported in-service cold exposure during treatment, or whether the doctor meant to refer to in-service cold exposure in rendering an opinion.  Consequently, this opinion has no probative value whatsoever.

The only other evidence supporting the Veteran's claim is his own lay opinion.  His contentions are not entirely clear as to continuity of symptomatology since service.  To the extent that his statements can be read as indicating such continuity, they are not at all credible in view of the fact that he denied all relevant symptoms at separation from service in December 1969.  To the extent that his statements can be read as suggesting a causal link between a disability that was first manifest after service and the period of active duty service, the Board would point out that this is a medical question, not involving observation of continuous symptoms, that can only be resolved by a trained and credentialed medical professional.  The Veteran has not been shown to have any such qualifications.  As such, the Veteran's contentions are not competent in view of 38 C.F.R. § 3.159(a)(2) and Routen.

As noted above, the total absence of evidence that is both credible and competent in support of the Veteran's claim has resulted in a determination that a VA examination is not "necessary" in this case.

Absent competent and credible evidence in support of the Veteran's claim for service connection for a residuals of cold exposure, this claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of cold exposure is denied.  


REMAND

A review of the record discloses the need for further development.  The Veteran is seeking service connection for an acquired psychiatric disorder, which he characterizes as "combat-related stress anxiety disorder."  He contends that during service his base suffered mortar attacks, in which he witnessed people being maimed and killed.  He reports current symptoms of anxiety, depression, nightmares, and intrusive thoughts of combat.  

Service treatment records indicate that the Veteran reported a history of depression and frequent nightmares during his induction physical examination in August 1967.  The examiner noted that the Veteran claimed to wake frequently from sleep and to think that he "worries too much," but he had never been treated for these symptoms.  A treatment note dated in June 1969 indicates that the Veteran was seen with complaints of "jumping stomach," trouble sleeping, excess fatigue, and poor appetite.  The examiner's impression was "depression vs. pure anxiety."  He noted that the had been in Vietnam for three months at that time, and there was "nothing going on in the states" to account for these symptoms.  He prescribed valium and instructed the Veteran to return in one week.  There is no record of any subsequent treatment for depression or anxiety, and the Veteran did not report any such symptoms during his separation physical examination in December 1969.  

The record reflects that PTSD was diagnosed by a private psychologist in May 2003.  However, during an October 2005 examination, the Veteran did not mention any in-service stressful experiences, and the state psychologist conducting that examination diagnosed only adjustment disorder with depressed mood.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA), based on a primary diagnosis of benign neoplasm of the brain and a secondary diagnosis of anxiety related disorders.  

VA treatment records reflect that PTSD was first assessed in August 2007, and the Veteran received treatment for PTSD in group therapy throughout 2008.  In connection with the current claim, he was afforded a VA examination in December 2007, in which the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  He diagnosed anxiety disorder, not otherwise specified, and alcohol dependence in remission.  He opined that the Veteran's current anxiety symptoms are likely related to his past alcohol abuse, although he did not provide a specific rationale for this opinion.  The Veteran acknowledges a history of alcohol abuse, but he has consistently asserted that he stopped drinking in 1992, and there is no evidence of current alcohol abuse.  Elsewhere, the record indicates that the Veteran has been diagnosed as having depressive disorder, for which medication is prescribed.  

Although the Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In this case, the evidence indicates that the Veteran experienced anxiety and depression in service and that he currently has one or more psychiatric disorders.  There is also some evidence that he may have suffered symptoms of anxiety or depression prior to service.  The VA examination of December 2007 was inadequate in that it failed to provide a rationale for the conclusion that the Veteran's anxiety is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also failed to address whether the Veteran's report of nightmares and excessive worry during his induction physical represent manifestations of a pre-existing psychiatric condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A remand is required to afford the Veteran another examination.

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the broadened claim for service connection for an acquired psychiatric disorder, to include PTSD.  This letter must include a description of the recently enacted provisions of 38 C.F.R. § 3.304(f)(3).

2. Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or a psychologist, to determine the nature and likely etiology of his claimed psychiatric disability.  The examiner must review the Veteran's claims file and is requested to consider the Veteran's claimed stressor of witnessing mortar attacks and dead bodies in Vietnam and to interview the Veteran about any further stressors.  The following questions must then be addressed:

a) Does the evidence clearly and unmistakably show that a psychiatric disorder existed prior to the Veteran's of active service?  If so, does the evidence clearly and unmistakably show that the condition was not permanently aggravated during service beyond the normal progression of the disease?  b) If the disorder did not clearly and unmistakably preexist service, is it at least as likely as not that (i.e., a 50 percent or greater probability) that the Veteran has a current PTSD diagnosis predicated upon an in-service stressor involving fear of hostile military or terrorist activity?  c) Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.  All opinions must be supported by a detailed rationale in a typewritten report.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


